PD-0614-15
                             IN THE COURT OP CRIMINAL APPEALS                RECEIVED...
                                                                           COURT OF CRIMINAL APPEALS
                                     OF         TEXAS

                                                                                 NOV 18 2015
                                   No.    PD-
                                                                           Abel Acosta, Clerk
       F!LED IN                          JOSE   AMILPAS,
COURT OF CRIMINAL APPEALS                                              Petitioner-Appellant
                                                -vs-




                                   THE    STATE OF     TEXAS,
     Abel Acosta, Clerk                                                 Respondent-Appellee



                          On Petition For Discretionary Review Of
                 Appeal No. 01-14-00053-CR In The Appellate Court
                       For The'First Appellate District At Houston


              PETITIONER'S MOTION REQUESTING LEAVE OF COURT TO FILE
                   A    LATE PETITION FOR DISCRETIONARY REVIEW;            AND
            MOTION FOR A FINAL EXTENSION OF TIME UNDER RULE 68.2(c)

      TO THE HONORABLE JUDGES OF THE COURT:

            INTO COURT comes Jose Amilpas ("Amilpas"), Petitioner pro se in this ac
      tion, to respectfully move this Court to grant him leave to file a late Petition
      For Discretionary Review ("PDR") of the decision and judgment of the First Court

      of Appeals entered on April 23, 2015, in No. 01-14-00053-CR, affirming the trial
      court's judgment in Cause No. 1334791 in the 174th Judicial District Court of
      Harris County, Texas.

            FURTHER, Amilpas moves for a final extension of time of 15-days in accord-

      ance with the provision of Rule 68.2(c).         In support of this notion, Amilpas of
      fers the following:

                                                 I.

            The judgment of the Court of Appeals was rendered in this action on April
      23, 2015j and under Rule 68.2(a) of the Texas Rules of Appellate Procedure Amil-

      pas had thirty (30) days from that date during which to file his PDR, making his
      petition due on or before Saturday, May 23, 2015.          However, counsel that repre
      sented Amilpas on appeal, realized that he would need more time than the thirty



                                                 -1-
days normally allotted for preparing and submitting his PDR, so counsel provid-
                                                                      I

ed Amilpas with a prepared motion for an extension of time, that he submitted on
                 1



May 18, 2015, seeking a ninety (90) day extension.          The Court granted the exten-
         i       >

sion, giving Amilpas until July 24, 2015, to file his PDR.
    f                                    I       :'               !
        On July 22, 2015, Amilpas submitted his PETITIONER'S MOTION REQUESTING A
SECOND EXTENSION OF TIME DURING WHICH TIME FOR FILING HIS PETITION FOR DISCRE

TIONARY REVIEW, requesting that the Court allow him until October 22, 2015, for
submitting his petition.        In his motion, Amilpas explained to the Court, that he
was having to rely on a fellow-prisoner to prepare his PDR, who had already had
a much too heavy case-load when he agreed to take on Amilpas' case as his Agent-
prochein ami.         With the second extension, everything was working out, and coming
together really rather well — it appeared that Amilpas would be able to get his
PDR deposited into the prison mailbox on October 20, 2015 — but then a monumen
tal catastrophe struck.         The typing hammer on Amilpas' orochein ami's typewriter
brokei       Againl    For the eighth time!!    The orochein ami had to send the typwrit-
er over to an inmate that works on them, and he is housed in a building that is

in a different area of the facility than where the orochein ami is housed.          That
movement and operation required a week's time, 7-days; but once the typewriter
was back in the orochein ami's hands, he was able to complete Amilpas' PDR so it
would be possible to deposit it into the prison's internal Legal Mail System, on
Friday evening, November 6, 2015.
                                               II.

         This is Amilpas" final request for an extension of time, and he requests a
15-day extension under Rule 68.2(c)'s provision that allwos the Court to grant a
final extension of time if the appellant "files a motion complying with Rule 10.

5(b) no later than 15 days after the last day for filing the petition."           Amilpas
had until October 22, 2015, as the last day for filing his petition, and 15 days
from that date would make November 6, 2015, as being the final extended time for

Amilpas to file his petition.
                                       PRAYER




                                               -2-
        WHEREFORE, PREMISES CONSIDERED, Petitioner Amilpas respectfully prays that

this most Honorable Court will grant him an extension of 15-days, and will grant
him leave of court to file the attached PETITION FOR DISCRETIONARY REVIEW belat

edly.

                                              Respectfully submitted,

                                                               I
                                                 R^w^\p^?/^^^
                                              JjQSE AMILPAS, Petitioner-Appellant
                                              Robertson Uni't, TDCJ No. 1908295
                                              12071 FM 3522 '
                                              Abilene,   Texas   79601-8799



                    VERIFICATION BY UNSHORN DECLARATION

        I, Jose Amilpas, TDCJ-CID No. 1908295, being presently incarcerated at the
Robertson Unit of the Correctional Institutions Division of the Texas Department
of Criminal Justice, declare under penalty of perjury that the foregoing is true
and correct.

        EXECUTED on this, the FIFTH day of NOVEMBER,             2015.




                                                  }d4jti>Ams/pJbdJ
                                                         JOSE &MILPAS




                                        -3-
                            CERTIFICATE OF SERVICE

     I hereby certify and declare that a true and correct carbon copy of the at
tached PETITIONER'S MOTION REQUESTING LEAVE OF COURT TO FILE A LATE PETITION FOR
DISCRETIONARY REVIEW; AND MOTION FOR A FINAL EXTENSION OF TIME UNDER RULE 68.2(c)
has been served on the following individuals on the SIXTH day of NOVEMBER, 2015,
by placing same into the prison's internal Legal Mail System for delivery by reg
ular U.S. Postal Service first class mail, enclosed in postpaid and properly ad-
      ....                                 j

dressed envelopes, mailed to:

      Ms. Jessica Caird, Esq.
      Assistant district: Attorney
      Harris County District Attorney's Office
      1201 Franklin Street,         Suite 600
      Houston, Texas        77002
      and

      Ms.    Lisa McMinn,    Esq.
      State Prosecutirig Attorney
      P.O. Box 13046 — Capitol Station
      Austin,     Texas   78711-3046




DATED:       05 NOVEMBER 2015